Citation Nr: 1525769	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  06-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right hand. 

2. Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right wrist for the period from March 26, 1997, to August 6, 2006, and 20 percent from August 7, 2006. 

3. Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right foot for the period from February 28, 1994, to July 30, 2008, and 20 percent from July 31, 2008.

4. Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the left foot for the period from February 28, 1994, to July 30, 2008, and 20 percent from July 31, 2008.

5. Entitlement to special monthly compensation (SMC) for the loss of use of the right hand. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and D.A.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to February 1990 and from February 1991 to March 1991.  She also had reserve duty from February 1988 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2011, which granted a Joint Motion For Partial Vacatur And Remand and vacated, in pertinent part, a September 2010 Board decision and remanded the initial disability rating issues on appeal for additional development.  The initial disability rating and SMC issues on appeal were remanded by the Board in June 2012.  Subsequently, in February 2014 the Board issued a decision denying the Veteran's claims.

In January 2015, a Joint Motion for a Partial Remand (JMR) was filed with the Court.  Later that month, the Court issued an order vacating the Board's February 2014 decision, and remanding the case to the Board for compliance with the JMR and readjudication consistent with its order.

In September 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In light of the concerns expressed in the JMR coupled with the holding in Johnson, the Board finds that the collective impact of the Veteran's service-connected disabilities warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b).

Concerning the Veteran's claim for SMC for the loss of use of the right hand, the Board notes that this claim is inextricably intertwined with the increased rating claims still on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, following the development and adjudication of the Veteran's increased rating claims in this matter, the AOJ must then readjudicate her claim for SMC for the loss of use of the right hand.
 
Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination and medical opinion by an appropriate examiner to determine loss of use of the right hand.  The VA examiner is requested to provide a medical opinion whether any service-connected disability of the right hand constitutes loss of use of the right hand.  A complete rationale for the opinion provided must be provided.

3. Once all outstanding records have been obtained and associated with the claims file, refer the claims on appeal for initial increased ratings to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) .

This should include whether the service-connected rheumatoid arthritis of the right hand, rheumatoid arthritis of the right wrist, rheumatoid arthritis of the right foot, and rheumatoid arthritis of the left foot, in conjunction with all other service-connected disorders, i. e., the cumulative impairment of all service-connected disorders, warrants an extraschedular rating.

4. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of entitlement to an initial increased disability ratings for rheumatoid arthritis of the right hand, rheumatoid arthritis of the right wrist, rheumatoid arthritis of the right foot, and rheumatoid arthritis of the left foot, on a schedular and an extraschedular basis.  Thereafter, readjudicate the Veteran's remaining claim on appeal, entitlement to SMC for the loss of use of the right hand.  If the determinations remain unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

